Citation Nr: 1456252	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to educational benefits under Chapter 33, Tile 38, United States Code (Post-9/11 GI Bill).

2.  Entitlement to an increased rating for degenerative changes of the left ankle, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for degenerative changes of the right ankle, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for the left hamstring tear, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

6.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to July 2002.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from December 2009, September 2010, and June 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Muskogee, Oklahoma.  The RO in Columbia, South Carolina, currently has jurisdiction over the appeals.

In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (videoconference hearing) on the left lower extremity, left hamstring, and left knee claims only.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent adjudication of the left lower extremity, left hamstring, and left knee claims in the December 2011 Statement of the Case (SOC), additional medical and lay evidence was added to the record.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ) in the first instance.  However, the Veteran waived his right to have the AOJ initially consider this evidence in a statement dated in November 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the left knee and left lower extremity claims, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's radiculopathy of the left lower extremity has been manifested by moderate incomplete paralysis of the sciatic nerve of the left leg.

2.  Prior to November 21, 2012, the Veteran's degenerative joint disease of the left knee was manifested by, at worst, normal extension without objective evidence of painful motion and flexion limited to 50 degrees with objective evidence of painful motion.  

3.  Since November 21, 2012, the Veteran's degenerative joint disease of the left knee has been manifested by, at worst, normal extension without objective evidence of painful motion and flexion limited to 25 degrees with objective evidence of painful motion.  

4.  Throughout the appeal, the Veteran's degenerative joint disease of the left knee has been additionally manifested by slight lateral instability.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial disability rating, but no higher, for the radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2014).

2.  The criteria for an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, prior to November 21, 2012, is denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2014).

3.  The criteria for a 20 percent disability rating, but no higher, for the degenerative joint disease of the left knee have been met, effective from November 21, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5010, 5260, 5261 (2014).

4.  The criteria for a separate initial 10 percent disability rating, but no higher, for instability of the left knee, associated with the degenerative joint disease of the left knee, have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Initially, regarding the left lower extremity claim, in light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  As pertinent to this point, the Board considers the assignment of a 20 percent rating for the radiculopathy of the left lower extremity, effective from July 28, 2009, the effective date of service connection, to be a full grant of benefits sought on this issue.  In this regard, a veteran is presumed to be seeking the highest possible rating, unless he or she expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993). Here, the Veteran has expressly indicated that he only desires a 20 percent rating for his radiculopathy of the left lower extremity, effective back to the date of service connection.  See June 2011 Notice of Disagreement (NOD).  In the present decision, the Board is granting the 20 percent rating retroactive to July 28, 2009, the effective date of service connection.  Thus, no further discussion of the duties to notify and assist is required, as this decision is considered a full grant of the benefits sought on appeal for this issue. 

Regarding the left knee claim, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in May 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The United States Court of Appeals for Veterans Claims (Court) held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that: 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This action was accomplished by the May 2010 notice letter to the Veteran regarding his increased rating claim.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the left knee disability.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his left knee disability.  38 C.F.R. § 4.2 (2014).  The evidence of record does not suggest that the Veteran's left knee disability has worsened since the last VA examination in November 2012.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

Furthermore, the Veteran was afforded a Board hearing on the left knee claim in August 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The VLJ and representative asked the Veteran questions regarding the element of the claim that was lacking to substantiate the claim for benefits (i.e., the current severity of the service-connected left knee disability).  The representative and the VLJ also asked the Veteran questions to ascertain whether he had submitted evidence in support of this claim.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's left knee claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Radiculopathy of the Left Lower Extremity

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).
Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran was granted service connection for radiculopathy of the left lower extremity in a December 2009 rating decision, at which time a 10 percent rating was established, effective July 28, 2009.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

The Veteran's service-connected lumbar radiculopathy of the left lower extremity is currently rated as 10 percent disabled under 38 C.F.R. § 4.124a, DC 8520.  A rating of 10 percent is warranted for mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Id.  A rating of 30 percent is warranted for severe incomplete paralysis of the sciatic nerve, and a rating of 40 percent is warranted for complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating for his service-connected radiculopathy of the left lower extremity.  Specifically, there is evidence of moderate incomplete paralysis of the sciatic nerve, to warrant a 20 percent rating.  38 C.F.R. § 4.124a, DC 8520.  
Specifically, at a September 2009 VA examination, the Veteran reported radiating pain down his left leg.  His ambulation was not significantly affected.  The VA examiner determined that the Veteran had mildly diminished light tough sensation in the left S1 nerve root distribution.  He was diagnosed with left lumbar radiculopathy.

In a September 2009 medical statement, the Veteran's treating private chiropractor stated that the Veteran had radiculitis and sciatica that was treated with heat, therapeutic massage, electrical muscle stimulation, and chiropractic manipulation.

At an August 2010 VA examination, the Veteran reported pain radiating from his back to his left leg that affected his ability to walk "at times."  The pain was present constantly and was treated with epidural injections.  At the examination, the Veteran was able to walk without difficulty, but he declined to bend at the waist without flexing his knees because of his sciatic pain to the left side.  Testing of his strength in his left lower extremity was also "very limited" because of the pain.  Straight leg raises elicited sciatic pain in the left leg.  The VA examiner diagnosed the Veteran with lumbar radiculopathy, worse in the left leg and getting worse.

At an August 2011 VA peripheral nerves examination, the Veteran described radiating pain down his left leg and into his left foot that affected his ability to walk "at times."  The Veteran stated that sitting for too long or standing for too long made him uncomfortable and he had to change positions frequently.  Regarding his activities of daily living, he indicated that he could not do any sport, could not lift weights, could not cut his grass, and could not exercise.  The VA examiner found that there was numbness and decreased sensation in the left big toe to light touch and needle stimulation.  The diagnosis was "lumbar radiculopathy, mostly an L4
radiculopathy on the left side."  The VA examiner also noted the Veteran's complaints of severe pain in his left lower extremity.

At a September 2011 VA spine examination, the Veteran reported numbness and paresthesias in his left leg with radiating pain.  The Veteran stated that he was only able to walk 1/4 of a mile.  No neurological tests were conducted at this examination.
 
At his Board hearing, the Veteran testified that he experiences constant numbness, tingling, and burning in his left leg without any relief.  He uses heating pads and over-the-counter pain medications to treat the leg.

The VA and private treatment records and the lay statements from the Veteran currently contained in the claims file support the aforementioned findings.  For instance, the VA treatment records, to include a July 2011 record, document that the Veteran is receiving epidural steroid injections for the treatment of his lumbar radiculopathy.

As stated previously, the Veteran is currently receiving a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, DC 8520.  The rating of 20 percent is warranted for the Veteran's moderate incomplete paralysis of the sciatic nerve.  The Veteran's symptoms meet the requirements for a higher rating.  The evidence of record demonstrates constant radiating pain that affects the Veteran's ability to walk and requires epidural steroid injections.  The Board finds the Veteran's testimony in this regard to be both competent and credible.  Thus, in considering the Veteran's impaired sensation of the left lower extremity in conjunction with his lay statements of constant radiating pain, the Board finds that the Veteran is entitled to a higher disability rating for his service-connected radiculopathy of the left lower extremity.  Specifically, there is evidence of moderate incomplete paralysis of the sciatic nerve of the Veteran's left leg, to warrant a higher 20 percent rating.  38 C.F.R. § 4.124a, DC 8520.  

The Board finds the 20 percent rating to constitute a complete grant of the benefits sought on appeal.  Specifically, in his June 2011 Notice of Disagreement (NOD), the Veteran stated that a 20 percent disability rating for his radiculopathy of the left lower extremity, back to the effective date of service connection (July 28, 2009), would satisfy his appeal on this issue.  Thus, the Veteran limited this appeal to a 20 percent rating, as opposed to the maximum schedular disability rating available.  In AB v. Brown, 6 Vet. App. 35 (1993), the Court determined that, even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  Id. at 39.  Here, the Board concludes that the Veteran has expressly indicated that he wanted to limit his appeal to a 20 percent rating based on his June 2011 statement.  Neither the Veteran nor his representative have requested a rating higher than 20 percent for his radiculopathy of the left lower extremity.  Therefore, the grant of 20 percent rating for the radiculopathy of the left lower extremity back to the effective date of service connection (July 28, 2009), is a complete grant of the benefits sought on appeal as the Veteran has limited his appeal to this specific percentage.  No further discussion of a rating in excess of 20 percent for the radiculopathy of the left lower extremity is necessary.

In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity, have been met since July 28, 2009, the effective date of service connection.  The claim is granted in full.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's radiculopathy of the left lower extremity fully address his symptoms, which include mainly numbness, burning, and tingling of the left lower extremity, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports numbness, tingling, and burning in his left lower extremity that affects his activities of daily living.  These symptoms were considered in assigning the Veteran his current disability rating of 20 percent, as these symptoms were found to cause his service-connected disability to be best characterized as moderate.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant a higher disability rating of 30 percent.  Thus, the Veteran's symptoms of numbness, tingling, and burning of the left leg were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing, the Veteran testified that he was currently employed, and there is no allegation that his service-connected radiculopathy of the left lower extremity has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 

III.  Left Knee 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of November 2007 granted service connection for the Veteran's left knee disability.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of a 10 percent rating for his left knee disability under 38 C.F.R. § 4.71a, DCs 5010-5260.  He seeks an increased disability rating.

DC 5010 refers to arthritis, due to trauma, substantiated by X-ray findings.  The rater is instructed to rate as arthritis, degenerative, under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a. 

Under DC 5260, a 0 percent rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion of the knee limited to 15 degrees.  A 30 percent rating is the maximum scheduler rating available under DC 5260.  38 C.F.R. § 4.71a.  
  
DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a 0 percent rating is assigned for extension limited to 5 degrees.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating is assigned for limitation of extension of the leg to 20 degrees.  A 40 percent rating is assigned for limitation of extension of the leg to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum scheduler disability rating available under this code.  38 C.F.R. § 4.71a, DC 5257 (2014).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2014).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board notes that the Veteran is not entitled to a higher 20 percent rating under DC 5010 because the Veteran has limitation of motion of the specific joint involved (here, left knee) and thus must be rated under the appropriate DCs for limitation of motion (here, 5260 and 5261).  The 20 percent rating under DC 5010 is only warranted where the degenerative arthritis does not cause limitation of motion, which is not the case here.  38 C.F.R. § 4.71a.   

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 20 percent disability rating for his service-connected left knee disability, effective November 21, 2012, under 38 C.F.R. § 4.71a, DC 5260.  Specifically, on November 21, 2012, the Veteran was afforded a VA joints examination.  

At the November 2012 VA examination, the Veteran described pain in his left knee that was made worse with bearing or shifting weight in his knee.  The Veteran also reported flare-ups of the left knee.  Upon a physical examination of the Veteran's left knee, his flexion was limited to 30 degrees, with objective evidence of painful motion beginning at 25 degrees.  He had normal extension of the left knee without any objective evidence of painful motion.  The Veteran also had pain and tenderness of the left knee.  He did not have a scar or any other deformity of his left knee.  

At his August 2014 Board hearing, the Veteran testified to daily left knee pain that limited his walking to about 50 yards and limited his ability to stand for prolonged periods of time.  The Veteran reported the use of a left knee brace.  He also described a recent fall that was due in part to his left knee disability.  The Veteran testified that he currently walked with an altered gait/limping.  He was able to climb stairs, but not without pain.

The VA and private treatment records currently contained in the claims file do not provide contrary evidence to that provided above.

Thus, the Board finds that the aforementioned evidence establishes that since November 21, 2012, the Veteran's left knee disability has been manifested by flexion limited to 30 degrees, to warrant a higher 20 percent rating.  Specifically, as shown at the November 21, 2012, VA examination, the Veteran's flexion of the knee was limited to 30 degrees with objective evidence of painful motion at 25 degrees.  The VA and private treatment records dated since November 21, 2012, do not provide contrary evidence.  The Board finds that the Veteran is entitled to a higher 20 percent disability rating for his degenerative joint disease of the left knee, retroactively effective from November 21, 2012.  38 C.F.R. § 4.71a, DC 5260.  

The Board finds the 20 percent rating for the degenerative joint disease of the left knee, effective from November 21, 2012, to constitute a complete grant of the benefits sought on appeal since this date.  Specifically, in his June 2011 NOD, the Veteran stated that a 20 percent disability rating for his left knee disability would satisfy his appeal on this issue.  Thus, the Veteran limited this appeal to a 20 percent rating, as opposed to the maximum schedular disability rating available.  In AB v. Brown, 6 Vet. App. 35 (1993), the Court determined that, even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  Id. at 39.  Here, the Board concludes that the Veteran has expressly indicated that he wanted to limit his appeal to a 20 percent rating based on his June 2011 statement.  Neither the Veteran nor his representative has requested a rating higher than 20 percent for his left knee disability.  Therefore, the grant of 20 percent rating for the degenerative joint disease of the left knee is a complete grant of the benefits sought on appeal, effective November 21, 2012, as the Veteran has limited his appeal to this specific percentage.  Additionally, since November 21, 2012, the evidence of record does not establish that the Veteran has limitation of extension of the left knee to warrant a separate disability rating under 38 C.F.R. § 4.71a, DC 5261.  At his November 2012 VA examination, his extension was normal, and the Veteran has not asserted otherwise.  No further discussion of a rating in excess of 20 percent for the degenerative joint disease of the left knee, effective November 21, 2012, is necessary.

Additionally, the Veteran is not entitled to disability rating in excess of 10 percent prior to November 21, 2012, as the evidence of record does not establish any limitation of extension or flexion of the knee limited to 30 degrees, to warrant a higher and/or separate disability rating for the left knee disability.  38 C.F.R. § 4.71a, DCs 5260 and 5261.

Specifically, at a September 2009 VA examination, the Veteran described constant knee pain aggravated by standing.  He took over-the-counter pain medication with moderate relief and used an Ace wrap bandage for his knee.  The Veteran denied any instability, swelling, or locking of his left knee.  He stated that his occupation and activities of daily living were not significantly affected by his left knee disability.  The Veteran reported flare-ups of the left knee that were primarily activity and weather-related, and varied in severity and duration with the occasional effect of him having to stay off of his feet for varying periods of time.  Upon a physical examination of the Veteran's left knee, his flexion was limited to 70 degrees with objective evidence of pain with active motion, and normal extension.  Varus and valgus stress tests were normal.  Anterior ligamentous laxity could not be assessed due to the Veteran's inability to tolerate knee flexion sufficient to perform Lachman's, McMurray's, and drawer tests.

The Veteran was afforded another VA examination in September 2011.  At the examination, the Veteran reported left knee pain that increased with weather changes and awkward sleep.  He took over-the-counter medication for his pain and used a knee brace.  The Veteran reported that he was only able to stand for 15-30 minutes and only able to walk 1/4 of a mile.  Upon a physical examination of the Veteran's left knee, his flexion was limited to 50 degrees and he had normal extension with objective evidence of pain with active motion.  The VA examiner determined that the Veteran did not have weakness, giving way, deformity, instability, incoordination, dislocation, flare-ups, or subluxation of the left knee.  His gait was antalgic with no other evidence of abnormal weight-bearing.  The examiner stated that he could not adequately assess the Veteran's stability and ranges of motion since the Veteran could not tolerate the McMurray's test and because of heavy guarding by the Veteran.

The VA and private treatment records do not provide evidence contrary to that obtained above.

Based on the aforementioned evidence, the Veteran is not entitled to disability rating in excess of 10 percent prior to November 21, 2012, as the evidence of record does not establish limitation of extension or flexion of the knee limited to 30 degrees, to warrant a higher and/or separate disability rating for the left knee disability.  38 C.F.R. § 4.71a, DCs 5260 and 5261.

In forming these decisions, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DCs 5010-5260.  38 C.F.R. § 4.71a.  

Specifically, at the September 2009 VA examination, the Veteran reported pain and flare-ups of the left knee that were primarily activity and weather-related, and varied in severity and duration with the occasional effect of him having to stay off of his feet for varying periods of time.  He stated that his occupation and activities of daily living were not significantly affected by his left knee disability.  The September 2009 VA examiner determined that the Veteran had pain in his left knee during ranges of motion, but his ranges of motion were not additionally limited due to pain or fatigue following repetitive use on examination.  At the September 2011 VA examination, the VA examiner determined that the Veteran had objective evidence of pain on active motion.  The Veteran did not have flare-ups of the left knee.  The Veteran also had objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of ranges of motion of the left knee.  At the November 2012 VA examination, the Veteran described pain in his left knee that was made worse with bearing or shifting weight in his knee.  The Veteran reported flare-ups of his left knee that were impacted by excessive use or excessive stability.  The November 2012 VA examiner determined that the Veteran had objective evidence of painful motion on flexion of the left knee, but not on extension of the left knee.  The Veteran was not able to perform repetitive-use testing with three repetitions of the left knee because it was too painful.  The VA examiner found that the Veteran did have functional loss and/or functional impairment of the left knee.  Specifically, the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing of the left knee.  The Veteran also had pain and tenderness of the left knee.  The November 2012 VA examiner determined that the Veteran's left knee disability impacts his ability to work in that the Veteran is unable to stand or walk for extended periods without resting his left knee.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meet the impairment contemplated by the current scheduler disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with higher disability ratings.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant higher disability ratings.  Accordingly, the evidence of record does not support the assignment of higher disability ratings for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

Furthermore, the Board finds that the Veteran is entitled to a separate 10 percent disability rating for his slight lateral instability of the left knee.  38 C.F.R. § 4.71a, DC 5257.  Throughout his appeal, the Veteran has provided subjective complaints of instability of his left knee.  Specifically, at his August 2014 Board hearing, the Veteran testified to the use of a left knee brace at his August 2014 Board hearing and a recent fall due to his left knee disability.  At all of his VA examinations, except the November 2012 examination, the Veteran reported the use of a left knee brace and/or Ace bandage for his instability of the left knee.  The Board finds the Veteran both competent and credible to describe the instability of his left knee, as his lay statements are supported by the medical evidence of record.  At the November 2012 VA examination, the VA examiner determined that the Veteran had functional loss and/or functional impairment of the left knee, to include instability of his station.  The treatment records also document the Veteran's complaints of instability in his left knee and the use of a left knee brace.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that he is entitled to a separate 10 percent initial disability rating for instability of his left knee under DC 5257.  38 C.F.R. § 4.71a.

However, the evidence does not show that the Veteran is entitled to a rating higher than 10 percent under DC 5257 for his left knee instability.  The evidence of record does not establish that the Veteran's left knee presents symptoms of moderate recurrent subluxation or lateral instability.  Specifically, at the September 2009 VA examination, the Veteran denied any instability of the left knee.  At this examination, the Veteran's varus and valgus stress tests (for determining instability of the knee) were normal.  At the September 2011 VA examination, the examiner found that the Veteran did not have weakness, giving way, instability, or subluxation of his left knee.  At the November 2012 VA examination, the VA examiner determined that the Veteran's stability of the left knee was normal based upon the Lachman test (anterior instability), posterior drawer test (posterior instability), and valgus and varus pressure tests (medial-lateral instability).  The examiner found that there was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran did not use any assistive device as a normal mode of locomotion.  The treatment records do not provide contrary evidence to that obtained at the VA examinations.  In summary, the claims file does not contain objective evidence that the Veteran's left knee disability is manifested by moderate instability or subluxation to warrant a higher 20 percent rating under DC 5257.  Therefore, the Veteran is entitled to a separate initial disability rating of 10 percent, but no higher, under DC 5257 for his left knee disability.  38 C.F.R. § 4.71a.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's left knee, but finds none are raised by the medical evidence.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's left knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  These codes have not been raised by the medical evidence, as there were no structural abnormalities of the Veteran's left knee noted at the VA examinations or in the treatment records.  Additionally, the Veteran is already in receipt of the maximum schedular ratings of 10 percent under DC 5259 and DC 5263.  Thus, these remaining DCs do not justify higher disability ratings for the service-connected left knee disability.  38 C.F.R. § 4.71a.

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected left knee disability more nearly met or nearly approximated the criteria for higher disability ratings.  Accordingly, additional staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.
In sum, the schedular criteria for a disability rating of 20 percent, but no higher, for the Veteran's service-connected degenerative joint disease of the left knee, have been met since November 21, 2012.  The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee prior to November 21, 2012.  A separate, initial disability rating of 10 percent is also assigned for lateral instability of the left knee, associated with the degenerative joint disease of the left knee, throughout the entire appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49. 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer, 22 Vet. App. at 242. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 111. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's left knee fully address his symptoms, which include mainly pain, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to stand, sit, and walk for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the left knee were not severe enough to warrant  higher disability ratings.  Thus, the Veteran's symptoms of pain, weakness and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell, 9 Vet. App. at 337; Floyd, 9 Vet. App. at 88. 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his Board hearing, the Veteran testified that he was currently employed, and there is no allegation that his service-connected left knee disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for the radiculopathy of the left lower extremity is granted, effective July 28, 2009,  subject to the statutory and regulatory provisions governing the payment of monetary benefits. 

Entitlement to an increased disability rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, prior to November 21, 2012, is denied.
Entitlement to a disability rating of 20 percent, but no higher, for degenerative joint disease of the left knee, is granted, effective November 21, 2012, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to a separate initial disability rating of 10 percent, but no higher, for lateral instability of the left knee, associated with the degenerative joint disease of the left knee, is granted for the entire appeal period, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

GI Bill Claim

A remand is required in order to afford the Veteran a Board videoconference hearing at the local RO in Columbia, South Carolina.  In his March 2014 Substantive Appeal for this issue, the Veteran requested a Board videoconference hearing at the local RO before a VLJ.  The Veteran was then afforded a Board hearing in August 2014, but his GI Bill issue was not discussed at the hearing.  Thus, to date, the Veteran has not been afforded this requested hearing for his GI Bill Claim.  As such, a remand is required in order to afford the Veteran a Board videoconference hearing at the local RO in Columbia, South Carolina, for his GI Bill claim only.  

Ankles Claims

In October 2012, the Veteran filed increased rating claims for his service-connected degenerative changes of the bilateral ankles.  In a June 2013 rating decision, the RO denied the Veteran's increased rating claims and continued the 20 percent disability ratings.  In August 2013, the Veteran filed a NOD with the June 2013 rating decision.  If, after a valid NOD, VA fails to issue a Statement of the Case (SOC), the claims remain pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on these claims.  Thus, the Board finds that the increased rating claims must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Left Hamstring Tear Claim

Initially, the claims file currently contains pertinent VA treatment records from the local VA Medical Center (VAMC).  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Pertinent and recent private treatment records currently contained in the claims file should also be updated and obtained upon remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the Veteran was last afforded a VA examination for this claim in September 2011, over three years ago.  At this examination, the VA examiner addressed the right hamstring only, which is incorrect as the left hamstring is the service-connected disability.  The VA examiner also did not provide the ranges of motion for the left thigh, which is necessary to rate the Veteran's service-connected disability under 38 C.F.R. § 4.71a, DC 5253 (his current disability rating).  Further, in a January 2012 statement, the Veteran stated that his left hamstring tear had worsened since the 2011 VA examination.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Due to the passage of time since this last examination and the inadequacy of the last examination, the Board finds the September 2011 VA examination is inadequate to assess the Veteran's current level of severity.  A new VA examination is required to assess the current severity of the Veteran's service-connected left hamstring tear.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Board videoconference hearing at the local RO in Columbia, South Carolina, for testimony on the following issue only:  (a) Entitlement to educational benefits under Chapter 33, Tile 38, United States Code (Post-9/11 GI Bill).  When that action is completed, return the claims file to the Board.  

2.  Issue a SOC addressing the Veteran's claims of:  (a) Entitlement to an increased rating for degenerative changes of the left ankle, currently evaluated as 20 percent disabling; and, (b) Entitlement to an increased rating for degenerative changes of the right ankle, currently evaluated as 20 percent disabling.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of these claims.

3.  Obtain and update all VA outpatient treatment records pertaining to the service-connected left hamstring tear that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Obtain and update all private treatment records pertaining to the service-connected left hamstring tear that have not been secured for inclusion in the record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5.  After obtaining the above records, provide a VA joints examination to the Veteran in order to assist in evaluating the severity of his service-connected left hamstring tear.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

In particular, the examiner must address whether there is limitation of abduction of the left thigh as shown by motion lost beyond 10 degrees. 

The examination report must include ranges of motion of the left thigh and hip, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left thigh and hamstring.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

6.  After the above actions have been completed, readjudicate the Veteran's left hamstring tear claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


